Title: To George Washington from Alexander Gillon, 4 March 1782
From: Gillon, Alexander
To: Washington, George


                        
                            Sir
                            Havana 4th March 1782
                        
                        When the Ship South-Carolina was at Sea waiting off of the Texel for two Dutch Ships that were coming out to
                            go under her Convoy, loaded with Continental Goods: there was sent onboard, two Boxes from Amsterdam, directed to Your
                            Excellency, which I believe came from the House of Messrs John de Neufville & Son, without any particular advices
                            to Captain Joyner or me; whilst at Corunna, Captain William Jackson, of the Second South–Carolina Regiment, who came
                            Passenger in the South–Carolina to there, demanded these two Boxes. Captain Joyner requested him to produce any proof that
                            they were under his, (W.J’s) care, and that he would deliver them, otherwise, as they were onboard his Ship, he was
                            Responsible, and would not deliver them to any Person without such Proof, or an Order from the Shipper.
                        It being uncertain where the State may direct me to Proceed, I have seized this Opportunity by Captain James
                            Montgomery, as the only one since our Arrival here for Philadelphia, to forward to Your Excellency, the two Boxes in
                            Question, as per Inclosed Receipt, which I wish may reach you soon. I lament that it was not in our power to deliver them
                            as speedily as I wished. With every Sentiment of that Respect always due to Your Excellency, I have the Honour to be Your
                            Excellency’s most Obedient and most humble Servant
                        
                            A. Gillon
                        
                    